DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office is in response to amendment filed on 08/19/21.  Regarding the amendment, claims 1-20 are present for examination.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electrical winding, as recited in claim 1, comprising: 
a first wye-delta winding comprising a first wye winding and a first delta winding for each phase; and 
a second wye-delta winding comprising a second wye winding and a second delta winding for each phase; 
where the first and second wye windings for each phase are connected in series forming wye windings and the first and second delta windings are connected in series forming delta windings, and the wye and delta windings are connected in a wye-delta configuration thereby forming first and second wye-delta connected windings providing an electrical phase shift between the wye windings and the delta windings; and 
where the first and second wye-delta connected windings are interdigitated with the first wye-delta connected winding and the second wye-delta connected winding positioned in alternating slots of a core thereby providing a physical shift between the first and second wye windings and the first and second delta windings.
Further, the record of prior art by itself or in combination with other references also does not show a multi-phase electrical machine, as recited in claim 10, comprising: 
a core comprising a number of slots; and 
an electrical winding installed in the number of slots of the core, the electrical winding comprising: 
a first wye-delta winding comprising a first wye winding and a first delta winding for each phase; and 
a second wye-delta winding comprising a second wye winding and a second delta winding for each phase; 
where the first and second wye windings for each phase are connected in series forming wye windings and the first and second delta windings are connected in series forming delta windings, and the wye and delta windings are connected in a wye-delta configuration thereby forming first and second wye-delta connected windings providing an electrical phase shift between the wye windings and the delta windings; and 
where the first and second wye-delta connected windings are interdigitated with the first wye-delta connected winding and the second wye-delta connected winding installed in alternating slots of the core thereby providing a physical shift between the first and second wye windings and the first and second delta windings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834